UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333-206853 EOS INC. (Exact name of registrant as specified in its charter) Nevada 30-0873246 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 519, 5F., No. 372, Linsen N. Road, Zhongshan District, Taipei City 104, Taiwan (R.O.C.) (Address of principal executive offices, Zip Code) 011-886-2-25683278 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Copies to:
